DETAILED ACTION
This office action is in response to applicant’s communication dated 5/9/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-2 and 6-20 are pending and are currently being examined.
Claims 1 and 18-19 are independent.
Claim 20 is newly added. 
Claims 3-5 are cancelled. 

Claim Interpretation Under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are of claims 1-2 and 6-17, and is/are listed below:
“a display processing unit configured to perform a highlighting processing” (claim 1)
“a processing area setting unit configured to set at least a size or a position” (claim 1)
“an operation unit configured to generate the operation signal” and “the processing area setting unit is further configured to set the processing target area” (claim 2)
“a control unit configured to detect a specific subject by subject recognition using the image signal” and “the processing area setting unit is further configured to perform a setting operation” (claim 6)
“the processing area setting unit is further configured to set, as the processing target area, an area” (claim 7)
“the processing area setting unit is further configured to set the position” (claim 8)
“the processing area setting unit is further configured to set the specific subject” (claim 9)
“the display processing unit is further configured to perform the highlighting processing operation” (claim 10)
“the display processing unit is further configured to determine the edge component” (claim 11)
“the display processing unit is further configured to change a signal level” (claim 12)
“the display processing unit is further configured to change a signal” (claims 13 and 14)
“the display processing unit is further configured to perform change a color of a signal” (claim 15)
“the display processing unit is further configured to perform the highlighting processing operation” (claim 16)
“an output unit configured to output, to an external device, the image signal” (claim 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Date; Yoshihiro et al. (hereinafter Date – US 20090237523 A1) in view of De Graaff, Anthonius A.J.  et al.  (hereinafter De Graaff – US 20040125400 A1) and Racine; Marsh V. (hereinafter Racine – US 4811243 A).

Independent Claim 1:
Date teaches An image processing device comprising:
a display processing unit configured to perform a highlighting (emphasizing) processing operation based on an edge component detected by using an image signal; (¶ 52 and 57 and fig. 2, apparatus 100 generates a peaking signal; ¶ 2, “peaking” emphasizes edge portion of an image that is displayed)
and a processing area setting unit configured to set at least a size or a position of a processing target area on which the highlighting processing operation is performed, […]. (Abstract and ¶¶ 25 and 151, operation section accepting a designated target area for contour correction, and the control section generating position information corresponding to the designated target area, see ¶ 22; ¶ 88, Contour correction refers to emphasizing/highlighting the contour, which is highlighting based on an edge component)
Date does not appear to expressly teach 
wherein the size or the position of the processing target area is set based on [voice] in an operation signal 
However, De Graaff teaches/suggests the concept(s) of 
wherein the size or the position of the processing target area is set based on [voice] in an operation signal (operator sizes and positions a selection frame to select a Region of Interest, in a scanned image, using an input means such as a voice-activated input mechanism, ¶¶ 16 and 47). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date to include the concept(s) of wherein the size or the position of the processing target area is set based on [voice] in an operation signal, as taught/suggested by De Graaff.
One would have been motivated to make such a combination in order to handle images with large size in a speedy and efficient way, De Graaff ¶ 9.
Date, as modified, does not appear to expressly teach 
that the speech is “a designated word”. 
However, Racine teaches/suggests the concept(s) of a speech input system that understands single or multiple word voice commands [necessarily including at least a designated word], col 8:35-64. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of Date to include the concept(s) of a speech input system that understands single or multiple word voice commands [necessarily including at least a designated word], as taught/suggested by Racine.
One would have been motivated to make such a combination in order to make the device faster and easier to use, by allowing inputs via one or more simple word commands, Racine col 9:22-29.
In combination, Date, as modified, teaches/suggests 
wherein the size or the position of the processing target area is set based on a designated word in an operation signal. (Date teaches the device configured to highlight, and set a least a size or a position, as explained above. De Graaff teaches wherein the size or the position of the processing target area is set based on [voice] in an operation signal, ¶¶ 16 and 47. Racine teaches/suggests the concept(s) of a speech input system that understands single or multiple word voice commands [necessarily including at least a designated word], col 8:35-64)

Independent Claims 18 and 19:
Claim(s) 18 and 19 are directed to a method accomplished by the device in claim 1, and a software program executable to accomplish the functions of the device in claim 1, and are rejected using similar rationale(s).

Claim 2:
The rejection of claim 1 is incorporated. Date further teaches 
further comprising an operation unit configured to generate the operation signal depending on a user operation, (Abstract and ¶ 25, area to be corrected is designated by the user through operation section; ¶ 120, the position and size of the area is freely selected by a user via a GUI)
wherein the processing area setting unit is further configured to set the processing target area depending on the user operation. (¶¶ 22 and 120, the position and size of the area is freely selected, using the operation section, by viewing a GUI)

Claim 10:
The rejection of claim 1 is incorporated. Date further teaches
wherein the display processing unit is further configured to perform the highlighting processing operation in a case where a value based on the edge component is greater than or equal to a specific value, (area determination section 12-5, of peaking processing section 12, compares a luminance value with luminance thresholds Ymin [specific value] and Ymax, Date ¶ 84; when contours [edges] of an image become clear, high frequency components occur in the luminance signal, see Date ¶ 57 )
and the specific value is set based on the processing target area. (luminance thresholds Ymin are calculated at least in part by using luminance designation width, see Date ¶ 82. Luminance designation width is based on correction target area selected by user, see Date ¶¶ 141-142) 

Claim 11:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit is further configured to determine the edge component by a filter (mask) processing operation, and a filter used for the filter processing operation is set based on the processing target area. (a mask process outputs an image signal to which the peaking signal [that is, highlighting] has been added to the target area designated through the operation section based on the area gate signal. The area gate signal describes position information corresponding to the designated target area, Date ¶ 22.)

Claim 12:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit is further configured to change a signal level inside or outside the processing target area. (peaking level, or “intensity”, of a signal is adjusted, Date ¶ 14; peaking/emphasized contours are displayed based on valid area on the screen, Date ¶ 88)

Claim 13:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit is further configured to change a signal used for replacement in the highlighting processing operation depending on a current focal position with respect to a focus position. (the highlighting, which replaces a signal with one that has been adjusted, Date ¶ 14, may depend on an area selected by a user, as indicated by a contour correction valid area designation marker Mk2, that is “depending on a current focal position with respect to a focus position”, see Date ¶ 120 and Fig. 10)

Claim 14:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit is further configured to change a signal used for replacement in the highlighting processing operation depending on the edge component. (Contour [edge] portion of the object’s luminance signal is used and converted into a peaking signal, Date ¶ 57) 

Claim 15:
The rejection of claim 1 is incorporated. Date further teaches wherein the display processing unit is further configured to perform change a color of a signal used for replacement in the highlighting processing operation depending on a color inside the processing target area. (peaking process only for object having same color in particular area selected by the user, Date ¶ 137)

Claim 17:
The rejection of claim 1 is incorporated. Date further teaches further comprising an output unit configured to output, to an external device, the image signal subjected to the highlighting processing operation in the display processing unit. (apparatus 100 can output image signals to an external display apparatus, Date ¶ 163) 

Claim 20:
The rejection of claim 1 is incorporated. Date, as modified, further teaches
further comprising an operation unit configured to generate the operation signal based on a user voice, wherein the user voice corresponds to the designated word. (De Graaff teaches wherein the size or the position of the processing target area is set based on [voice] in an operation signal, ¶¶ 16 and 47. Racine teaches/suggests the concept(s) of a speech input system that understands single or multiple word voice commands [necessarily including at least a designated word], col 8:35-64)

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) in view of De Graaff (US 20040125400 A1) and Racine (US 4811243 A), as applied to claim 1 above, and further in view of Ogawa; Seiji (hereinafter Ogawa – US 20190116318 A1).

Claim 6:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach teaches further comprising a control unit configured to detect a specific subject by subject recognition using the image signal, wherein the processing area setting unit is further configured to perform a setting operation in the processing target area based on the detected specific subject. 
However, Ogawa discloses further comprising a control unit configured to detect a specific subject by subject recognition using the image signal, wherein the processing area setting unit is further configured to perform a setting operation in the processing target area based on the detected specific subject (image analysis is performed to detect specific objects, such as a face or a pupil in an image, e.g., for identifying [setting] a face in an image as an autofocus target object, ¶¶ 14, 59 and 62; also see ¶ 2)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date further comprising a control unit configured to detect a specific subject by subject recognition using the image signal, wherein the processing area setting unit is further configured to perform a setting operation in the processing target area based on the detected specific subject, as taught by Ogawa.
One would have been motivated to make such a combination in order to create a easier to use and more reliable device for designating an object displayed on a screen (Ogawa ¶ 6).

Claim 7:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit is further configured to set, as the processing target area, an area including a whole of the detected specific subject. (entire face is set as autofocus region, Ogawa ¶ 112. Also see Ogawa ¶¶ 2, 14, 59 and 62)

Claim 8:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit is further configured to set the position of the processing target area based on a posture (orientation) of the detected specific subject. (the AF region dimensions calculated based on orientation of the face, Ogawa ¶ 71. Also see Ogawa fig. 8A and Ogawa ¶¶ 88-97)

Claim 9:
The rejection of claim 6 is incorporated. Date, as modified, further teaches wherein the processing area setting unit is further configured to set the specific subject depending on an imaging scene mode when the image signal is generated. (Ogawa ¶ 14, operation modes in which the AF targets designated for detection are different)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 20090237523 A1) in view of De Graaff (US 20040125400 A1) and Racine (US 4811243 A), as applied to claim 1 above, and further in view of Hsu; Cheng-Sheng (hereinafter Hsu – US 20130322862 A1).

Claim 16:
The rejection of claim 1 is incorporated. Date does not appear to expressly teach wherein the display processing unit is further configured to perform the highlighting processing operation at a specific cycle.
However, Hsu suggests wherein the display processing unit is further configured to perform the highlighting processing operation at a specific cycle (a focusing technique, namely autofocusing, that occurs automatically, and cyclically, until a peak focus position is achieved, ¶ 65). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Date wherein the display processing unit is further configured to perform the highlighting processing operation at a specific cycle, as suggested by Hsu.
One would have been motivated to make such a combination in order to a more convenient and precise device with automatic focus with additional power and time saving features (Hsu ¶¶ 2 and 63).

Response to Arguments
102/103 Rejections
Applicant's 102/103 arguments have been fully considered but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175